           Case 3:19-cv-05904-BHS-DWC Document 28 Filed 06/08/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      WILLIAM MANUEL ALVAREZ-
        CALO,                                              CASE NO. 3:19-CV-5904-BHS-DWC
11
                               Petitioner,                 ORDER
12
                 v.
13
        MIKE OBENLAND,
14
                               Respondent.
15

16
            The District Court has referred this action to United States Magistrate Judge David W.
17
     Christel. Petitioner William Manuel Alvarez Calo filed a federal habeas Petition, pursuant to 28
18
     U.S.C. § 2254, seeking relief from a state court conviction. Currently before the Court is
19
     “Petitioner’s Unopposed Motion to Stay and Abey Proceedings” (hereinafter “Motion”). Dkt 27.
20
            District courts may use a “stay-and-abeyance” procedure while a petitioner exhausts his
21
     claims in state court. Rhines v. Weber, 544 U.S. 269, 275-77; Calderon v. United States District
22
     Court (Taylor), 134 F.3d 981, 988 (9th Cir. 1998). Petitioner, through counsel, contends a stay is
23
     proper because he has a personal restraint petition pending in the state courts and resolution of
24


     ORDER - 1
           Case 3:19-cv-05904-BHS-DWC Document 28 Filed 06/08/20 Page 2 of 2



 1 these matters is necessary to exhaust his federal claims. Dkt. 27. In the Motion, Petitioner states

 2 Respondent does not oppose the stay; however, Respondent does not waive any defenses based

 3 upon exhaustion. Dkt. 27.

 4          After reviewing the relevant record, the Motion (Dkt. 27) is granted. The case, including

 5 Petitioner’s supplemental traverse and Respondent’s supplemental reply, is stayed. Petitioner is

 6 directed to file a report every ninety (90) days informing the Court of the status of Petitioner’s

 7 state proceedings. The first status report is due on or before September 8, 2020 and shall include

 8 the state court cause numbers. If the state court dismisses or resolves Petitioner’s state court

 9 proceedings, Petitioner is directed to inform the Court and file a motion to lift the stay within 30

10 days of the state court taking action.

11

12          Dated this 8th day of June, 2020.



                                                          A
13

14
                                                          David W. Christel
15                                                        United States Magistrate Judge

16

17

18

19

20

21

22

23

24


     ORDER - 2
